


117 HR 3667 IH: Targeting Child Care Funds Based on Poverty Act of 2021
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3667
IN THE HOUSE OF REPRESENTATIVES

June 1, 2021
Mrs. Miller of West Virginia (for herself and Mr. Walberg) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend title IV of the Social Security Act to target additional child care funds by allocating to States based on the number of children in poverty, and for other purposes.


1.Short titleThis Act may be cited as the Targeting Child Care Funds Based on Poverty Act of 2021. 2.Distribution of additional matching funds based on share of children in povertySection 418(a)(2)(B) of the Social Security Act (42 U.S.C. 618(a)(2)(B)) is amended—
(1)by striking all that precedes total and inserting the following:  (B)Allotments to States (i)In generalExcept as provided in clause (ii), the; and
(2)by adding after and below the end the following:  (ii)Special ruleTo the extent that the total amount referred to in clause (i) for fiscal year 2022 or for any succeeding fiscal year exceeds the total amount so referred to for fiscal year 2020, the excess shall be allotted among the States based on the share of each State of the number of children in poverty who have not attained 13 years of age..

